DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's amendments to the claims filed on December 08, 2020, have been entered. Claims 1-6, 8-16, and 18-20 have been examined in this application. This communication is a request for continued examination.
Status of Claims
	This office action is in response to Applicant’s communication of June 16, 2020. Applicant’s arguments have been considered.
Claims 1-6, 8-16, and 18-20 are currently pending and are being examined.
Claims 7 & 17 have been canceled
Priority Date: June 22, 2017.
Status of Office Action: NON-FINAL
Claim Interpretation
With respect to claim 1, the Examiner reasonably interprets the first node and the second node, in the limitation, “and an interbank information network that establishes a direct 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites " the intended recipient node " in the limitation “wherein the interbank information network encrypts each communication sent between the first and second nodes and further sends a decryption key for each communication separate from the encrypted communication after authorizing the intended recipient node”.  There is insufficient antecedent basis for this limitation in the claim, since there is no previous mentioning of the “intended recipient node”.
Claim 1 further recites “an interbank information network that establishes a direct communication channel between the first node and the second node.” Claim 1 had previously recited “a first bank node” and “a second bank node”. It is unclear if “the first node and the second node” refer to “a first bank node” and “a second node” or if they are distinct nodes. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cervenka et al. (US 2020/0167773 A1) in view of Cobbs (US 2015/0347990 A1). Hereinafter known as Cervenka and Cobbs respectively.
With respect to claim 1 and 11, Cervenka A system that implements an interbank information network architecture that provides a secure and decentralized network, the system comprising (Cervenka, [0032] teaches In the proposed RTP distributed ledger settlement system, the centralized ledger is replaced with one or more distributed ledgers, which can also be implemented using a conventional ledger or with blockchain technology. The distributed ledgers may be separate and distinct based on business needs, but at the same time the distributed ledgers may also interconnected with one another by being connected to a main ledger., [0142] further teaches Implementing a blockchain 500 in lieu of a traditional database in the disclosed embodiments may have many advantages. The blockchain 500 is multi-access and many entities may both have access to the data recorded therein. This may allow for decentralized and/or shared control of the blockchain., ): 
a first bank node communicatively coupled to a first in-bank system (Cervenka, [0005] teaches In order to facilitate real-time settlement, a computing system may include a first plurality of nodes hosting a first blockchain ledger. This first blockchain ledger records transactions between a first set of users that have all deposited (e.g., funds) into a first pool account. In some cases, the users may be banks or financial entities, and each user may have their own individual set of customers.); 
the first bank node comprises (Cervenka, [0005]): 
and a blockchain node that supports a permissioned shared ledger and a private database that contains transactional, customer and personally identifiable information (PII) (Cervenka , [0062] teaches each ledger may be a private permission based blockchain ledger that utilizes public key infrastructure (PKI) for encryption and role-based access control. Role-based access allows for different individuals associated with an entity that perform different roles to have different data visibility based on their role, such that they can perform their assigned role and actions and only those actions., [0090] further teaches As pool entities (e.g., central banks) move to digital currencies, the ledger managers (e.g., the entities managing their distributed ledger) could implement this system and architecture with the digital currency of their pool entity and there would be greater visibility of transactions since they would all be recorded on the blockchains of the ledgers. This would be particularly useful for compliance requirements, such as for measures associated with Know Your Customer (KYC), Customer Identification Program (CIP), Office of Foreign Assets Control (OFAC) screening, and Anti-Money Laundering Laws (AML). As an example, since each transaction would be recorded in the blockchain of a ledger (such as the main ledger 300), it would be simple to filter all the transactions associated with a particular user in various countries or currencies in order to analyze the money flows for money laundering detection. Note: Examiner reasonably interprets that KYC is a PII associated with the customer.); 
a second bank node communicatively coupled to a second in-bank system (Cervenka, [0005], [0006] teaches there may be additional blockchain ledgers that are each associated with additional pool accounts. For instance, there may be a second plurality of nodes hosting a second blockchain ledger. This second blockchain ledger records transactions, deposits, and withdrawals of funds associated with each user in a second set of users that have all deposited (e.g., funds) into a second pool account. Like the first blockchain ledger, the second blockchain ledger also records and tracks the current total value of the second pool account, which will initially be the aggregate value of all the deposits from the second set of users.); 
and an interbank information network that establishes a direct communication channel between the first node and the second node, wherein the interbank information network encrypts each communication sent between the first and second nodes and further sends a decryption key for each communication separate from the encrypted communication after authorizing the intended recipient node ([0006] teaches there may be additional blockchain ledgers that are each associated with additional pool accounts. For instance, there may be a second plurality of nodes hosting a second blockchain ledger. This second blockchain ledger records transactions, deposits, and withdrawals of funds associated with each user in a second set of users that have all deposited (e.g., funds) into a second pool account. Like the first blockchain ledger, the second blockchain ledger also records and tracks the current total value of the second pool account, which will initially be the aggregate value of all the deposits from the second set of users., [0032] further teaches Thus, the various ledgers may be arranged in a "chain of chains" that is usable for tracking and recording various transactions between different financial institutions. This "chain of chains" may be used to facilitate settlement between financial institutions associated with different ledgers (e.g., interbank settlement) and the physical movement of funds from a ledger to a fiat currency or other expungable type of currency (e.g., outside the blockchain)., [0062], [0110-0114] further teaches … The main ledger manager may also send to a second plurality of nodes hosting a second blockchain ledger (e.g., ledger 322) that records transactions between users that deposited funds for settlement into the second pool account (e.g., pool account 320), a second communication. The second communication may instruct the second plurality of nodes to update the second blockchain ledger to include an increase in an account value associated with the second user at the second pool account…). 
However, Cervenka does not teach
a client internal system that communicates with application business logic via an application programing interface (API) ([0014] teaches FTS software agent capable of communicating funds transfer instructions; and a funds transfer system (FTS) coordinator having: a rebalancing coordinator capable of determining amounts and times of funds transfers among a plurality of FTS accounts so as to minimize negative balances in the plurality of FTS accounts; an interbank funds transfer network interface for communicating with an interbank funds transfer network capable of transferring funds among the plurality of FTS accounts in accordance with instructions from the rebalancing coordinator; a front-end for receiving funds transfer instructions via an API from the FTS software agent;);
Cobbs does teach 
a client internal system that communicates with application business logic via an application programing interface (API) ([0014] teaches FTS software agent capable of communicating funds transfer instructions; and a funds transfer system (FTS) coordinator having: a rebalancing coordinator capable of determining amounts and times of funds transfers among a plurality of FTS accounts so as to minimize negative balances in the plurality of FTS accounts; an interbank funds transfer network interface for communicating with an interbank funds transfer network capable of transferring funds among the plurality of FTS accounts in accordance with instructions from the rebalancing coordinator; a front-end for receiving funds transfer instructions via an API from the FTS software agent;);
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified systems associated with real-time settlement using a distributed ledger as taught above by Cervenka and implement a front-end for receiving funds transfer instructions via an API from the FTS software agent as taught by Cobbs to provide a method for sending funds transfer instructions via an API to an API of the first bank so as to cause a first transfer of funds from a bank account of the sender in the first bank to the first FTS account in the first bank, sending funds transfer instructions via an API to an API of the second bank so as to cause a second transfer of funds from the second FTS account in the second bank to a bank account of the recipient in the second bank, sending from the first bank to the FTS coordinator confirmation of the first transfer of funds, and sending from the second bank to the FTS coordinator confirmation of the second transfer of funds (Cobbs, [0014]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to interbank funds transfers with the motivation being to have funds transfer instructions sent via an API (Cobbs, [0016]).

With respect to Claims 2 and 12, Cervenka in view of Cobbs teaches the system of claim 1. Cervenka further teaches wherein the first bank node sends a message directly to the second bank node (Cervenka, [0010] further the node of the first plurality of nodes may determine that the transaction reduces an account value associated with the first user below a first threshold and then send a communication to the first user to deposit additional funds into the first pool account. Similarly, in some embodiments, the node of the first plurality of nodes may determine that the transaction increases an account value associated with the second user above a second threshold and then send a communication to the second user to withdraw funds from the first pool account., [0011] further teaches the node of the first plurality of nodes hosting the first blockchain ledger may receive a second transaction from the first user of the first set of users to a third user that did not deposit funds for settlement into the first pool account. The node of the first plurality of nodes may verify that the second transaction is capable of taking place by checking the first blockchain ledger (e.g., to determine the account value associated with the first user). In some embodiments, verifying that the transaction is capable of taking place includes checking the first blockchain ledger for a history of transactions associated with the first user.).
With respect to Claims 3 and 13, Cervenka in view of Cobbs teaches the system of claim 1. Cervenka further teaches wherein the message relates to one of: fraud, validation, sanctions, tracking, clearing, settlement and advising (Cervenka, [0010-0011]).
With respect to Claims 4 and 14, Cervenka in view of Cobbs teaches the system of claim 1. Cervenka further teaches an administrator node that maintains a list of nodes that are authorized to participate in the interbank information network ( Cervenka, [0043] teaches A "ledger manager" may include any suitable entity that operates a ledger for recording transactions between users associated with a pool account. In some embodiments, a ledger manager may also be a pool entity (e.g., such as a bank responsible for providing a pool account) or a business entity (e.g., a financial institution such as a transaction processor). In some embodiments, the ledger may be a distributed ledger (e.g., a blockchain ledger) and the term ledger manager may refer to any entity that operates one or more full nodes for managing the ledger and recording transactions between users associated with a pool account. In such embodiments, there may not be a single ledger manager and the ledger manager may actually consist of multiple entities., [0102] further teaches There may also be profile management functions associated with the role within the entity to verify the identification and authority of individuals involved in financial transactions (draw-down, top-ups, funds transfers) or trying to perform a special action (e.g. changing of funding account data, etc.). These profile management functions may provide individuals carrying out this role to perform commercially reasonable security procedures, such as the linkage of digital signatures, corporate resolutions, and double custody. ).
With respect to Claims 5 and 15, Cervenka in view of Cobbs teaches the system of claim 1. Cervenka further teaches wherein each bank node in the interbank information network is responsible for in-bank user access to node functions (Cervenka , [0062]).
With respect to Claims 6 and 16, Cervenka in view of Cobbs teaches the system of claim 2. Cervenka further teaches wherein the message is encrypted (Cervenka, [0032], [0062], [0098] teaches administrative functions associated with security, such as managing system security rules (e.g. passwords, login timeout, etc.), encryption keys, and digital security elements, (e.g. digital signing authorities, password resets, etc.). There may be administrative functions associated with audit, such as setting up and accessing system logs, reports (e.g., for performance, profile management, compliance, etc.), regulatory and legal compliance requirements, and source data. There may also be administrative functions associated with data classification, such as assigning classifications for the transaction and profile data at both a system and an organization level.).
With respect to Claims 8 and 18, Cervenka in view of Cobbs teaches the system of claim 2. Cervenka further teaches wherein the message comprises a request to validate an account associated with the second bank node. (Cervenka, [0013] teaches The transaction can be verified to determine that it is capable of taking place by checking an account value associated with the first user at the first pool account. In some embodiments, the main blockchain ledger may keep track of the account value associated with the first user and receive periodic updates from a first blockchain ledger associated with the first pool account about any changes to the account value associated with the first user. This first blockchain ledger will record transactions between users that deposited funds for settlement into the first pool account and can be used to track changes in account value for those users, including the first user. [0032], [0062], [0098]).
With respect to Claims 9 and 19, Cervenka in view of Cobbs teaches the system of claim 1. However, Cervenka does not teach wherein the first in-bank system comprises a payment information application, a client information application, a sanctions application and a known fraudster list. 
Cobbs does teach
wherein the first in-bank system comprises a payment information application, a client information application, a sanctions application and a known fraudster list (Cobbs, [0057] teaches In an example embodiment, an FTS software agent is integrated into a wide variety of software applications for which the function of transferring money is merely one aspect. Examples of such applications might include gambling applications, applications provided by a vendor to manage that vendor's services, applications that manage subscriptions requiring periodic payment, applications for business travelers that create and manage expense reports, any e-commerce website, any brokerage website, any electronic service enabling transfer of money, etc. [0063] teaches the bank may independently validate the request and verify proper authorization with the access key. The bank may thereby entirely control the risk of unauthorized transfers. In addition, banks may support or enforce other fraud prevention measures, such as regular password changes, restricting transfers to a predetermined destination list or "whitelist", etc..).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems associated with real-time settlement using a distributed ledger as taught above by Cervenka and implement a front-end for receiving funds transfer instructions via an API from the FTS software agent as taught by Cobbs to execute the motivation as mentioned in claim 1.
 With respect to Claims 10 and 20, Cervenka in view of Cobbs teaches the system of claim 1. However, Cervenka does not teach wherein a user associated with the first bank node access the API via a web-based interface from a client device.
Cobbs does teach
wherein a user associated with the first bank node access the API via a web-based interface from a client device (Cobbs, [0054] teaches In general, any device that is capable of communicating with the FTS Coordinator 124 over a network may function as an FTS software agent 130. A software agent 130 may use a "front-end" application programming interface (API) 140 (a) and 140 (b) (see FIG. 1) which is accepted by the FTS. An API specifies how some software components should interact with each other, and specifies the communication protocol for exchanging messages related to the service. The front-end API may allow the software agent 130 and the FTS to communicate securely and reliably. In an example embodiment, the API requires that the Secure Sockets Layer (SSL) protocol be used to encrypt and authenticate the communication between the software agent 130 and the FTS.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems associated with real-time settlement using a distributed ledger as taught above by Cervenka and implement a front-end for receiving funds transfer instructions via an API from the FTS software agent as taught by Cobbs to execute the motivation as mentioned in claim 1.


Response to Arguments
Applicant’s arguments with respect to claim 1-6, 8-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at (571) 272-8103  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DAVID ESTEBAN BERROA/            Examiner, Art Unit 3697          

/CHRISTINE M BEHNCKE/            Supervisory Patent Examiner, Art Unit 3697